Citation Nr: 1111525	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-21 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include psychosis and anxiety.

2.  Entitlement to service connection for a bilateral hand disorder.

3.  Entitlement to service connection for sinus disorder.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982; he also served on active duty for training (ACDUTRA) in the Army Reserves from September 24, 1976 to October 22, 1976 and had additional service with the Army National Guard.

In an August 2005 rating decision, the RO denied service connection for psychosis (claimed as anxiety disorder), for a bilateral hand disorder, and for a sinus condition.  Later the same month, the Veteran asked that the RO reconsider its August 2005 denial.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision, in which the RO reconsidered and confirmed its earlier denials of service connection for psychosis (claimed as anxiety disorder), for a bilateral hand disorder, and for a sinus condition and initially denied the remaining service-connection claims listed as issues 4, 5 and 6 on the title page. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that additional development of the claims for service connection is warranted.

For compensation claims filed after October 31, 1990, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the Veteran's own willful misconduct or the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2010).  The Veteran has repeatedly been treated for substance abuse.  The Board notes that, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g en banc denied, 268 F.3d 1340 (2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that 38 U.S.C.A. § 1110 does not preclude compensation for an alcohol or drug abuse disability secondary to a service-connected disability, or use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability, such as PTSD.  In that case, however, the Federal Circuit explained that 38 U.S.C.A. § 1110 precluded compensation for primary alcohol/substance abuse disabilities and for secondary disabilities (such as hepatitis) that result from primary substance abuse.  Id. at 1376.

Specific to the Veteran's Army Reserve and Army National Guard service, the applicable legal authority permits service connection only for a disability resulting from a disease or injury incurred in or aggravated coincident with ACDUTRA, or for disability resulting from injury during INACDUTRA.  See 38 U.S.C.A. § 101(22), (23), (24) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6 (2010).

The Board also notes that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 2010).

The term veteran means "a person who served in the active military, naval, or air service," and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.1(d) (2010).  The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which an individual was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2010).

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that (1) the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during active duty service before VA's duty under the second prong of this rebuttal standard attaches.  Id; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The presumption of soundness does not apply if an entrance examination was not performed prior to a period of ACDUTRA or INACDUTRA.  In the absence of such an entrance examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  Moreover, the presumption of aggravation is not applicable to a claimant seeking service connection based on a period of ACDUTRA or INACDUTRA.  Service connection will only be warranted if direct evidence shows "both that a worsening of the condition occurred during the period of active duty for training and that the worsening was caused by the period of active duty for training."  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  [Parenthetically, in footnote 7, the United States Court of Appeals for Veterans Claims (Court) indicated that the same holding applies to INACDUTRA.]

The Court held that "'aggravated in the line of duty' as it is used in section 101(24)(B) means that in order for a claimant to establish his status as a 'veteran' under section 101(24)(B), he must demonstrated that he experienced a permanent increase in disability beyond the natural progress of that disease or injury during his period of [ACDUTRA]."  Donnellan v. Shinseki, 24 Vet. App. 167, 174 (2010).  The claimant, rather than VA, bears the burden of proof in establishing both that (1) "the preexisting disability worsened in service" and (2) "that such worsening was beyond the natural progression of the disease."  Id.  Therefore, the presumption of aggravation does not apply, but "the benefit of the doubt standard applies to the question of veteran status."  Id. at 175.

Initially, the Board points out that only selected service personnel and service treatment records appear to have been associated with the claims file.  On remand, VA should make another attempt to obtain any missing service treatment records and a copy of the appellant's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) to ascertain his dates of ACDUTRA and INACDUTRA and whether there may be a determination that the Veteran suffered an injury or aggravation of a pre-existing disorder (a psychiatric disorder) during his active duty or Army Reserve/National Guard service.  Generally, the OMPF/MPRJ contains copies of any physical profiles and medical board proceedings.

VA records reflect that prior to entrance into active duty, the Veteran was hospitalized for acute psychosis and schizophrenia from January 29, 1979 to March 13, 1979, at the Hato Rey Psychiatric Hospital in Puerto Rico.  

In this regard, the Board notes that, the Veteran's service treatment records reflect that, in October 1979, he injured his back falling off a truck.  Examination showed full range of motion and x-rays were negative.  In December 1979, the Veteran was treated for sinusitis.  In February and April 1980, he was treated for lower back pain that had lasted two days.  Following a May 1980 motor vehicle accident (MVA) in Germany, the Veteran was seen for complaints of pain and decreased range of motion in the left shoulder and left knee.  The initial assessment was possible torn ligaments.  After examination, the assessment was cervical strain, left rotator cuff tear and left MCL strain.  His left knee was placed in a Robert Jones plaster splint.  The cast was removed on May 28, 1980.  At a June 5, 1980 follow-up, the Veteran was in no acute distress and had a normal gait.  In July 1981, he was treated for nose congestion.  The impression was sinus versus the common cold.  In May 1982, the Veteran was seen at Ft. Benning, Georgia for complaints of irritation of the left and right hand.  The assessment was poison ivy. 

While serving in the Army National Guard, the Veteran was treated for an insect bite to the right hand at Ft. McClellan, Alabama, in August 1984.  In August 1985, he was treated a Fort Sherman, Panama, for complaints of nose drip, sore throat, fever and cough and was diagnosed with pharyngitis.

The Veteran claims that he received inpatient medical treatment during service for a bilateral hand disorder (styled as jungle rot) while in Panama and for a sinus disorder at Fort Sherman, Fort Colby, Howard Air Force Base, and at Fort Hamilton, New York.  He also stated that he received inpatient treatment while stationed at Fort Sherman, Panama, for both hands and for sinusitis.  The Veteran claims that he was first treated for a psychiatric disorder during ACDUTRA in 1976.  On remand, another attempt should be made to obtain additional service treatment records for the Veteran's three separate periods of service.  In this regard, the claimant must cooperate fully with VA's reasonable efforts to obtain these records and, if requested by VA, must provide enough information to identify and locate the missing records, including the approximate time frame covered by the records.  38 C.F.R. § 3.159(c)(2)(i) (2010).

After requesting that the Veteran furnish any additional information concerning his inpatient treatments, VA must contact the National Personnel Record Center (NPRC) or other appropriate records custodian to obtain copies of missing service treatment records.  If the search results do not generate any additional treatment records, VA must make a formal finding of unavailability.  The formal finding should detail all actions taken to obtain such service treatment records.  The Veteran should be informed about the search results and provided an opportunity to submit any additional information and evidence.

The Veteran did not receive VA examinations for the claimed left shoulder, left knee, psychiatric and bilateral hand disorders.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  

VA treatment records show longstanding treatment for nail dystrophy of both hands, low back pain, and for substance abuse and for complaints of current left knee and left shoulder pain.  The Board finds that VA examinations are necessary to decide the claims for these disorders.  The requirements for such VA examinations are detailed in the remand instructions.  In view of the above cited laws and regulations, the VA examination report should include medical opinions as to whether any present psychiatric disorder pre-existed active service and, if so, whether it was permanently aggravated during active duty service. 

The Board notes that VA examination reports for the claimed sinusitis and back disabilities are of record.  If additional development generates new evidence concerning the Veteran's claimed low back and sinus disorders, addended medical opinions should be obtained.  

Before scheduling the Veteran for examination, VA should obtain outstanding VA medical records from the Bronx, New York VA Medical Center (VAMC).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his representative asking him to detail the date, location, and specific treatment, for all inpatient treatment received during his ACDUTRA, active duty service and Army National Guard periods of service.  In particular, the Veteran should identify when and in what unit(s) he served with during his period of service in the Army National Guard.

2.  After completion of 1 above, make an attempt to obtain copies of the Veteran's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) to ascertain and verify all periods of ACDUTRA and INACDUTRA in the Army National Guard and copies of any outstanding service treatment records.  In doing so, VA should contact the National Personnel Records Center (NPRC), the Department of the Army, and any other appropriate records repository.  In particular, VA should seek copies of inpatient treatment records for the times and places identified by the Veteran in response to 1 above.  

VA is reminded that it should continue efforts to procure the relevant records relating to the Veteran's ACDUTRA, active duty, and Army National Guard service until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  To the best of it abilities, VA should make a list of the Veteran's actual periods of ACDUTRA and INACDUTRA in the Army National Guard and provide it to each of the VA examiners.  All efforts to verify these dates should be documented in the claims file.  Copies of all requests/responses should be associated with the claim file.  If any records sought are not obtained, notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the Bronx VAMC, since May 22, 2007.  All records and/or responses received should be associated with the claims file.

4.  After completion of 1, 2 and 3 above, schedule the Veteran for a VA orthopedic examination to ascertain the nature and etiology of any left shoulder, left knee, and bilateral hand disorders found.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the appellant, and the report of examination should include discussion of the appellant's documented medical history and assertions.  All appropriate tests (to include x-rays, as necessary) and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should provide details about the onset, frequency, duration, and severity of the symptoms of any disorder(s) of the left shoulder, left knee, or of the hands found on examination.  The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that such disorder: (1) was incurred in, or aggravated by, the Veteran's active duty from August 29, 1979 to August 19, 1982, (2) had its onset within one year of the Veteran's discharge from active duty on August 19, 1982, if arthritis is diagnosed, or (3) is the result of disease or injury incurred or aggravated during the Veteran's ACDUTRA or INACDUTRA in the Army Reserve/National Guard.

The examiner should clearly outline the rationale for any opinion or conclusion expressed, to include discussion of the Veteran's assertions.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

5.  After completion of 1, 2 and 3 above, schedule the Veteran for a VA psychiatric examination to ascertain the nature and etiology of any psychiatric disorder(s) found.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the appellant, and the report of examination should include discussion of the appellant's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the relevant evidence in the claims file, the psychiatric examiner should clearly identify all current psychiatric disorder(s).  With respect to each psychiatric disorder(s) identified, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder (1) was incurred during Veteran's active duty; (2) had its onset within one year of Veteran's discharge from active duty on August 19, 1982, if a psychosis is diagnosed; (3) was otherwise related to the Veteran's active duty, or (4) is the result of disease or injury incurred in or aggravated during the Veteran's ACDUTRA or INACDUTRA in the Army Reserve/National Guard.  For each psychiatric disorder determined to be related to the Veteran's active duty, ACDUTRA or INACDUTRA in the Army Reserve/National Guard, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder was caused and/or aggravated his substance abuse after active duty service.  In rendering the requested opinion, the examiner should specifically address: (a) whether any psychiatric disorder clearly and unmistakably preexisted the Veteran's entrance into the Army Reserves, Army or the Army National Guard; if so, (b) whether any such disorder increased in severity during such period of service; and, if so, (c) whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner should clearly outline the rationale for any opinion or conclusion expressed, to include discussion of the Veteran's assertions.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

6.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the Veteran's claims for service connection, in light of all pertinent evidence and legal authority.  In adjudicating each claim for service connection, all applicable theories of entitlement to service connection should be considered, to include direct service connection, aggravation of a pre-existing disability, or presumptive service connection, as appropriate. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


